Case

Oo HH aI DN BR WW NH

bBo Oo NO NHN KH LY i) NR a a ea ee —= ee pa
Oo sas ND A BP WS YP YF DT OO WOW say DB A BP W PB KK CO

2:19-cv-10645-PSG-KS Document 33 Filed 01/24/20 Page 1of2 Page ID #:216

XAVIER BECERRA
Attorney General of California
TAMAR PACHTER
Supervising Deputy Attorney General
JOSE A. ZELIDON-ZEPEDA
Deputy Attorney General
State Bar No. 227108
455 Golden Gate Avenue, Suite 11000
San Francisco, CA 94102-7004
Telephone: (415) 510-3879
Fax: (419) 703-1234
E-mail: Jose.ZelidonZepeda@do}j.ca.gov
Attorneys for Attorney General Xavier Becerra, in
his official capacity

IN THE UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION

 

American Society of Journalists and | 2:19-cv-10645-PSG

Authors; et al.,
DEFENDANT’S NOTICE OF
Plaintiffs, | MOTION AND MOTION TO

DISMISS COMPLAINT
v.
Date: March 23, 2020
Time: 1:30 P.M.
Attorney General Xavier Becerra, in | Courtroom: 6A, 6" Floor
his official capacity, Judge: Hon. Philip S. Gutierrez.

Trial Date: | Not set
Defendant. | Action Filed: December 17, 2019

 

 

 

TO PLAINTIFFS AMERICAN SOCIETY OF JOURNALISTS AND
AUTHORS, et al.:

TAKE NOTICE THAT on March 23, 2020, at 1:30 p.m., or as soon thereafter
as this motion may be heard, in courtroom 6A, 6th floor, in the United States
District Court for the Central District of California, Western Division, 350 West Ist
Street, Los Angeles, California, Defendants, will move to dismiss this action under

Federal Rules of Civil Procedure 12(b)(6) on the grounds that the Complaint fails to

 
Case 2:19-cv-10645-PSG-KS Document 33 Filed 01/24/20 Page 2of2 Page ID #:217

 

1 | state a claim upon which relief can be granted. This motion is based on the
2 | Complaint, the accompanying memorandum of points and authorities, and any
3 | argument to be made at the hearing on this motion.
4 This motion is made following the conference of counsel pursuant to L.R. 7-3,
5 || which took place on January 17, 2020.
6 | Dated: January 24, 2020 Respectfully submitted,
7 XAVIER BECERRA .
Attorney General of California
8 TAMAR PACHTER
9 Supervising Deputy Attorney General
10
/s/ Jose A. Zelidon-Zepeda
1] JOSE A. ZELIDON-ZEPEDA
Deputy Attorney General
12 Attorneys for Attorney General
Xavier Becerra, in his official
13 capacity
14 1 sa2019106422
21765777,.docx
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 
